BY THE COURT.
The original action was one for malicious prosecution. Alta Lentz brought this action basing it upon an arrest claimed to have been made in a contempt of court case, the alleged arrest having been made upon order of a Judge and affidavit by John J. Lentz. At close of evidence in trial court, the Judge directed a non-suit. Error was prosecuted and Alta Lentz claimed she should have received immunity from arrest because, she was party to a suit in progress in the court. -Court of Appeals held:
1. We are of the opinion that the undisputed facts fail to sustain her claim for malicious prosecution.
2. The power to punish for contempt is inherent in the court and not subject to any restriction by Statute.
Judgment of lower court affirmed.